                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 JOHN M. HARRINGTON III,
               Plaintiff,
 v.
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY AS TRUSTEE FOR THE                       C.A. NO. 1:20-cv-10932
 POOLING AND SERVICING AGREEMENT
 DATED AS OF APRIL 1, 2006 MORGAN
 STANLEY ABS CAPITAL I INC. TRUST
 2006-NC3 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2006-NC3, and
 PHH MORTGAGE SERVICES,
               Defendants.

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF MASSACHUSETTS:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants, Deutsche Bank National Trust

Company, as Trustee for the Pooling and Servicing Agreement dated as of April 1, 2006 Morgan

Stanley ABS Capital I Inc. Trust 2006-NC3 Mortgage Pass-Through Certificates Series 2006-NC3

(“Deutsche Bank as Trustee”) and PHH Mortgage Corporation (named and doing business as

“PHH Mortgage Services”) (“PHH,” together, “Defendants”), hereby remove to this Court the

above-captioned action from the Massachusetts Superior Court, Middlesex County, based upon

the following supporting grounds:

       1.     On or about March 5, 2020, Plaintiff, John M. Harrington III (“Plaintiff”)

commenced an action in the Massachusetts Superior Court, Middlesex County, under Civil Action

Number 2081CV000626 by filing a Complaint against Defendants. A copy of the Plaintiff’s

Complaint is attached hereto as Exhibit 1.




                                                                              1030301\305543865.v1
        2.      Pursuant to 28 U.S.C. § 1446(b), removal of the action to this Court from

Massachusetts Superior Court is timely as it filed within thirty (30) days of service on Defendants,

whose counsel accepted service of the Complaint on their behalf on April 30, 2020.

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because

the dispute is between citizens of different States and the matter in controversy exceeds the sum

or value of $75,000.00. See 28 U.S.C. § 1332(a)(1). Sufficient grounds exist for removal of the

action to this Court from the Massachusetts Superior Court, Middlesex County.

A.      This Court Has Diversity Jurisdiction Over This Action

        4.      The United States District Court for the District of Massachusetts has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) on the basis of diversity of citizenship

and amount in controversy.

        5.      First, there is complete diversity of citizenship under 28 U.S.C. § 1332(a).

According to his Complaint, Plaintiff is an individual residing at 5 Sheffield West, Winchester,

Massachusetts. See Exhibit 1, ¶ 1. Plaintiff is, therefore, a citizen of Massachusetts.

        6.      Deutsche Bank as Trustee is a national banking association with its main office

designated in its Articles of Association in Los Angeles, California. See Office of the Comptroller

of the Currency, U.S. Department of Treasury, National Banks & Federal Savings Associations

list,   List     of     National       Banks      &      Federal      Branches       and        Agencies,

https://www.occ.treas.gov/topics/licensing/national-banks-fed-savings-assoc-lists/index-active-

bank-lists.html (last visited May 14, 2020); Exhibit 1, ¶ 2. Therefore, Deutsche Bank as Trustee is

a citizen of California for the purposes of determining diversity jurisdiction. See 28 U.S.C. §§

1332(c) and 1348; Wachovia Bank v. Schmidt, 546 U.S. 303, 318 (2006) (stating that a national

bank is a citizen of the State designated in its articles of association as its main office).



                                                   2
                                                                                       1030301\305543865.v1
       7.      PHH is a corporation organized under the laws of the state of New Jersey, with its

principal place of business in New Jersey. See Exhibit 1, ¶ 3. Therefore, under 28 U.S.C. §

1332(c)(1), PHH is a citizen of New Jersey for diversity purposes.

       8.      Second, the amount in controversy exceeds $75,000.00. In his Complaint, Plaintiff

requests that the court issue a declaratory judgment, enjoin a foreclosure of the property known as

5 Sheffield West, Winchester, Massachusetts (the “Property”), and find that Defendants committed

“unfair and deceptive acts” in violation of M.G.L. c. 93A, relative to attempts to conduct a

foreclosure sale of the Property. See Exhibit 1, pp. 9-10.

       9.      In support of his request, Plaintiff’s Complaint contains allegations regarding a

mortgage loan encumbering the Property, and attaches a copy of the purported mortgage (the

“Mortgage”), recorded with the Southern Middlesex Registry of Deeds on December 5, 2005, at

Book 46607, Page 51. See Exhibit 1, Ex. A.

       10.     Deutsche Bank as Trustee holds the Mortgage, which was executed by Plaintiff and

Marta P. Harrington in favor of Homevest Mortgage Corporation, in the original principal amount

of $580,000.00. The Mortgage was assigned to Deutsche Bank as Trustee pursuant to an

Assignment of Mortgage (“Assignment”) dated December 12, 2005. The Assignment was

recorded with the Registry on December 2, 2010, at Book 55963, Page 502. See Exhibit 2.

       11.     PHH is the servicer for the mortgage loan. See Exhibit 1, ¶ 7.

       12.     As the Complaint does not indicate what actual monetary damages it seeks, but

specifically seeks injunctive relief, Deutsche Bank as Trustee may state the amount in controversy

on removal for jurisdictional purposes. See 28 U.S.C. § 1446(c)(2) (stating that the notice of

removal may state the amount in controversy if the initial pleading seeks nonmonetary relief).




                                                 3
                                                                                  1030301\305543865.v1
       13.     The Mortgage loan at issue in the Plaintiff’s Complaint has an original principal

balance of $580,000.00, which can be the basis of the amount in controversy for diversity

jurisdiction purposes. See McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 211-12 (1st Cir.

2012) (holding that loan amount constitutes amount in controversy in cases where complaint seeks

to invalidate a loan secured by mortgage or enjoin foreclosure); McLarnon v. Deutsche Bank

National Trust Company, C.A. 15-11799-FDS, 2015 WL 420127, at *3 (D. Mass. July 10, 2015)

(holding that amount in controversy can be determined by the face value of the loan in question);

Larace v. Wells Fargo Bank, N.A., 972 F. Supp. 2d. 147, 151 (D. Mass. 2013) (“[I]t is reasonable

to designate the amount in controversy as the value of the mortgage, since Plaintiffs’ petition does

not specify a damage amount and Defendants’ mortgage interest would be extinguished if

Plaintiffs were ultimately successful.”).

       14.     Additionally, the value of the Property itself exceeds $75,000.00. The assessed

value of the Property is $1,614,900, as set forth in the Property Card obtained from the Town of

Winchester, attached hereto as Exhibit 3. See Morse v. Residential Credit Solutions, Inc., CIV.A.

11-12275-RWZ, 2012 WL 458492, at *1 (D. Mass. Feb. 13, 2013) (“In cases that seek equitable

relief against foreclosure sales, the fair market value of the property to be foreclosed upon is an

acceptable measure of the amount in controversy for purposes of diversity jurisdiction.”). The

amount in controversy, therefore, exceeds $75,000.00, exclusive of interest and costs.

       15.     Accordingly, this Court has jurisdiction over this action based upon diversity of

citizenship and the amount in controversy pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

B.     Removal of the Action to This Court is Proper

       16.     28 U.S.C. § 1446(b) provides that “[t]he notice of removal of a civil action or

proceeding shall be filed within 30 days after receipt by the defendant, through service or

otherwise, of a copy of the initial pleading ….” 28 U.S.C. § 1446(b). The action was commenced

                                                 4
                                                                                   1030301\305543865.v1
in the Massachusetts Superior Court, Middlesex County, on March 5, 2020. Defendants accepted

service of the Complaint on April 30, 2020. Removal of this action from the Massachusetts

Superior Court is timely as this notice is being filed within thirty days of the filing and service of

the Complaint.

       17.       Additionally, venue properly lies in the District of Massachusetts because

Plaintiff’s claims arise out of the Mortgage encumbering the Property located in Winchester,

Massachusetts, and Plaintiff commenced this action in Middlesex County, Massachusetts.

       18.       In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this removal

notice will be given to Plaintiff following the filing of this Notice of Removal.

       19.       Certified or attested copies of all records and proceedings before the Massachusetts

Superior Court, Middlesex County, will be filed with this Court within 28 days in accordance with

LR 81.1.

       20.       In submitting this Notice of Removal, Defendants reserve all defenses.

       WHEREFORE, Defendants, Deutsche Bank National Trust Company, as Trustee for the

Pooling and Servicing Agreement dated as of April 1, 2006 Morgan Stanley ABS Capital I Inc.

Trust 2006-NC3 Mortgage Pass-Through Certificates Series 2006-NC3, and PHH Mortgage

Corporation, hereby remove this action from Massachusetts Superior Court, Middlesex County, to

the United States District Court for the District of Massachusetts.




                                                  5
                                                                                     1030301\305543865.v1
                        Respectfully submitted,

                        Attorneys for Defendants,
                        DEUTSCHE BANK NATIONAL TRUST
                        COMPANY, AS TRUSTEE FOR THE
                        POOLING AND SERVICING AGREEMENT
                        DATED AS OF APRIL 1, 2006 MORGAN
                        STANLEY ABS CAPITAL I INC. TRUST
                        2006-NC3 MORTGAGE PASS-THROUGH
                        CERTIFICATES SERIES 2006-NC3, and
                        PHH MORTGAGE CORPORATION (d/b/a
                        and named as PHH Mortgage Services),


                        By: Their Attorneys


                        /s/ Jordan S. O’Donnell
                        Maura K. McKelvey, BBO #600760
                        Jordan S. O’Donnell, BBO #684001
                        HINSHAW & CULBERTSON LLP
                        53 State Street
                        27th Floor
                        Boston, MA 02109
                        Tel: 617-213-7000
                        Fax: 617-213-7001
                        mmckelvey@hinshawlaw.com
                        jodonnell@hinshawlaw.com

Dated:   May 15, 2020




                        6
                                                     1030301\305543865.v1
                                CERTIFICATE OF SERVICE

       I, Jordan S. O'Donnell, hereby certify that on this 15th day of May 2020, I served a true and
accurate copy of the foregoing document to counsel of record by overnight mail as follows:

 Lucas B. McArdle, Esq.
 Michael M. McArdle, Esq.
 Jason McGuire, Esq.
 McArdle Law & Associates, PLLC
 280 Merrimack Street, Suite 321
 Lawrence, MA 01843

                                                     /s/ Jordan S. O'Donnell
                                                     Jordan S. O'Donnell




                                                 7
                                                                                   1030301\305543865.v1
